Citation Nr: 0433450	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-18 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from May 1944 to September 
1945.  He died on August [redacted], 2002.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

The issue of entitlement to Dependency and Indemnity 
Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318 
is deferred pending the completion of the requested 
development discussed infra.   

 
REMAND

In connection with a claim for service connection for a left 
foot condition, the veteran indicated that he had VA 
treatment at the VA Medical Center in Montgomery in 2002.  
Under Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), VA 
treatment records are considered to be constructively 
included within the record.  Therefore, the RO should obtain 
all of the veteran's VA treatment records from the VA Medical 
Center in Montgomery.

Additionally, the RO should request that the appellant 
provide the names and addresses of all healthcare providers 
of the veteran, to include the dates of such treatment and 
the conditions treated.  Thereafter, any records not already 
associated with the claims folder should be obtained.  The 
appellant should be informed of all private health care 
providers whose records are deemed to be unobtainable in 
compliance with 38 C.F.R. § 3.159(e).  

Finally, the appellant is arguing that the veteran's service-
connected anxiety reaction caused or contributed to his 
death.  The veteran's death certificate shows the veteran's 
immediate cause of death as arteriosclerotic heart disease, 
due to or a consequence of arteriosclerosis and asthma/COPD.  
Other significant conditions stated to have contributed to 
death were adult onset diabetes mellitus, asthma, 
hypertension, dementia, and carotid stenosis.  

The medical evidence includes a November 2004 medical opinion 
by Dr. Ann Marie Gordon.  In the report, she states that the 
veteran's claims folder and pertinent medical records had 
been reviewed.  She stated that it was more likely than not 
that the veteran's anxiety condition exacerbated his existing 
hypertension.  She further stated, it was more likely than 
not that the stress situation associated with his service-
connected anxiety condition had both a direct effect as well 
as an indirect effect via hypertension on the development of 
his arteriosclerotic heart disease and subsequent demise.  

Thus, once all relevant records have been obtained and 
associated with the veteran's claims folder, a VA medical 
opinion should be obtained regarding the question of whether 
the veteran's service-connected anxiety condition was either 
a principal or contributory cause of death.  See 38 C.F.R. 
§ 3.312.  The VA physician should be directed to conduct a 
full review of the veteran's claims folder and, specifically, 
to review and comment on Dr. Gordon's November 2004 medical 
opinion.    
  
Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:
  
1.  The RO should request that the 
appellant provide the names and addresses 
of all healthcare providers of the 
veteran, to include the dates of such 
treatment and the conditions treated.  
Thereafter, any records not already 
associated with the claims folder should 
be obtained.  If any records from 
identified private health care providers 
are deemed to be unobtainable, the 
appellant should be so informed.  The 
letter must inform the appellant of what 
efforts VA made to obtain the records, 
and a description of any further action 
VA will take regarding the claim, 
including notifying the appellant that VA 
will decide the claim based on the 
evidence of record unless she submits any 
such records.  In this regard, the 
appellant should be informed that she is 
ultimately responsible for providing the 
evidence.  

2.  Once the foregoing development has 
been completed, request that a VA 
examiner render an opinion on the 
following matters: (a) whether it is at 
least as likely as not (50 percent 
probability or more) that the veteran's 
service-connected anxiety condition, 
either singly or jointly with some other 
condition, was the immediate or 
underlying cause of the veteran's death 
or was etiologically related thereto; or 
(b) whether it is at least as likely as 
not (50 percent probability or more) that 
the veteran's service-connected anxiety 
condition contributed substantially or 
materially to his death; that it combined 
to cause death; that it aided or lent 
assistance to the production of death.  
The VA physician is also directed to 
specifically comment on the opinion made 
by Dr. Gordon and state whether he/she 
agrees or disagrees with Dr. Gordon's 
opinion.  The claims folder and a copy of 
this REMAND must be provided to and 
reviewed by the examiner in conjunction 
with the medical opinion.  The medical 
opinion should reflect that such a review 
was conducted.  All clinical findings and 
opinions, and the bases therefor, should 
be set forth.

3.  The RO should then readjudicate the 
claims and, thereafter, if the claims on 
appeal remain denied, the appellant and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.      

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




